Citation Nr: 1437920	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  06-28 146A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUE

Entitlement to a compensable rating for lumbosacral strain before February 18, 2009, a rating higher than 10 percent from February 18, 2009, and a rating higher than 20 percent from April 8, 2014.  



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel




INTRODUCTION

The Veteran, who is the Appellant, served on active duty from January 1974 to January 1977. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).   

While on appeal, in a rating decision in February 2010, the RO increased the rating to 10 percent from February 18, 2009.

In March 2011, the Veteran appeared at a hearing before a Veterans Law Judge.  A copy of the hearing transcript is in the record.  

In May 2011, the Board remanded the claim for further development.

In June 2012, the Board afforded the Veteran the opportunity for another hearing before the Board, as the Veterans Law Judge, who conducted hearing in March 2011, had retired.  There is no record of response from the Veteran.  

In May 2013 and October 2013, the Board remanded the claim for compliance with the Board's remand directives in May 2011.  The VA examination obtained pursuant to the Board's recent remand directives includes all requested development, with the exception of the nerve conduction studies of the Veteran's lower extremities.  As the VA examiner determined that the lumbar spine pathology and related neurological abnormalities of the lower extremities were unrelated to the service-connected lumbosacral strain, the requested nerve conduction studies were not required.




FINDINGS OF FACT

1.  Prior to February 2009, the thoracolumbar spine strain was manifested by lumbar flexion to at least 80 degrees and a combined range of motion greater than 235 degrees without painful motion, muscle spasm, guarding, localized tenderness, vertebral body fracture, or incapacitating episodes having a total duration of at least 1 week during the past 12 month period.  

2.  From February 18, 2009 to April 8, 2014, the thoracolumbar spine strain was manifested by flexion to at least 80 degrees, and a combined range of motion greater than 120 degrees, and there was no evidence of abnormal gait or abnormal spinal contour or incapacitating episodes having a total duration of at least 2 weeks during the past 12 month period.

3.  From April 8, 2014, the thoracolumbar spine strain was manifested by flexion to 65 degrees, with no evidence of ankylosis or incapacitating episodes having a total duration of at least 4 weeks during the past 12 months period.


CONCLUSION OF LAW

The criteria for a compensable rating for lumbosacral strain prior to February 18, 2009, a rating higher than 10 percent from February 18, 2009, and a rating higher than 20 percent from April 8, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented in part at 38 C.F.R. § 3.159 (2013), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in November 2004.  As for the content and the timing of the VCAA notice, the document substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice).
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice) and Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of a claim.

The RO has obtained service records and VA records.  Also, the Veteran has been afforded VA examinations.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 
The Board finds that the VA examinations are adequate, because the VA examiners.

As the reports of the VA examinations are based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Rating Principles 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589   (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating Criteria

Before February 18, 2009, the lumbosacral strain was rated noncompensable; from February 18, 2009, to April 7, 2014, the lumbosacral stain was rated 10 percent, and from April 8, 2014, the lumbosacral strain is rated 20 percent.

Lumbosacral strain is rated under Diagnostic Code 5237.  A disability under Diagnostic Code 5237  is rated either under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating. 

Under the General Rating Formula, the criteria for a 10 percent rating are forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, where the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, where there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 


The criteria for a 20 percent rating are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, where the combined range of motion of the thoracolumbar spine is less than 120 degrees; or, where there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The criteria for a 40 percent are forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 

The rating criteria are to be applied whether or not there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine. 

Normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is to 240 degrees. 

The rating criteria are to be applied whether or not there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the criteria for a 10 rating are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months. 




The criteria for a 20 rating are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  The criteria for a 40 percent rating are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

An "incapacitating episode" is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Note (1). 

A Compensable Rating prior to February 18, 2009

Evidence

On VA examination in January 2004, the Veteran complained of marked back pain that was not alleviated by his back surgery performed in 2001.  On physical examination, the Veteran had normal posture, a slow gait, full range of motion with some discomfort on extreme ranges of rotation, but no evidence of muscle spasm.  X-rays of the lumbar spine showed degenerative changes.

In September and October 2005, the Veteran sought pain medication for his ongoing lower back pain.

On VA examination in January 2007, gait was normal.  There were no lumbar muscle spasms, localized tenderness, guarding, or abnormal spinal curvature.  On range of motion testing, flexion was from 0 to 90 degrees and bilateral rotation and bilateral lateral rotation were from 0 to 30 degrees.  The range of extension was not recorded.   

In June 2008, the Veteran complained of ongoing lower back pain, which he described as stabbing in nature.  On physical examination, there was no edema, erythema, or abnormal spinal curvature.  There was full range of motion.  




Analysis

For a compensable rating under the General Rating Formula for the Spine the evidence must show forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour. 

Flexion to 90 degrees does not more nearly approximate or equate to forward flexion to less than 85 degrees.  Full range of motion does not combine to range of motion less than 235 degrees.  The combined range of motion testing on VA examination in January 2007 was inadequate, because the range of extension was not recorded.  Additionally, there was no evidence of muscle spasm, guarding, tenderness.

The service-connected lumbosacral strain does not encompass degenerative joint disease or arthritis, which has been attributed to a post-service injury.  Therefore, a compensable rating under Diagnostic Code 5003 for arthritis is not applicable. 

As for functional loss, while the Veteran did complain of pain, painful motion was not shown.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  To this extent, the Board places greater weight on the objective findings of the examination than the Veteran's subjective complaint of pain.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

As there is no evidence of incapacitating episodes, namely, a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 1week, but less than 2 weeks during a 12 month period, the criteria for a compensable rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes had not been met.


For these reasons, the Board finds that the criteria for a compensable rating for lumbosacral strain have not been met before February 2009.

A Rating Higher than 10 percent from February 18, 2009 to April 7, 2014

Evidence

On VA examination in February 2009, the Veteran complained of stabbing back pain with mild flare-ups occurring every two to three weeks, precipitated by cold weather and prolonged driving, walking, and bending.  On physical examination, there was no evidence of ankylosis, spasm, atrophy, weakness, or abnormality of gait or spinal curvature.  There was paraspinal tenderness and pain on motion.  On range of motion testing, flexion was from 0 to 80 degrees, extension was from 0 to 30 degrees, bilateral lateral rotation was from 0 to 20 degrees, and bilateral lateral flexion was from 0 to 30 degrees.  The combined range of motion was 210 degrees (80+30+20+20+30+30=210).  While the Veteran had painful range of motion, there was no additional functional limitation after repetitive motion.

On VA examination in May 2011, the Veteran complained of chronic lower back pain with no true flare-ups or incapacitating episodes.  On physical examination, gait and posture were normal without spinous or paraspinous tenderness or muscle spasms.  On range of motion testing, flexion was from 0 to 80 degrees, extension was from 0 to 30 degrees, and bilateral lateral rotation and bilateral lateral flexion from 0 to 30 degrees.  The combined range of motion was 230 degrees (80+30+30+30+30+30=230).  Repetitive motion did not produce any pain, weakness, or fatigue. 

On VA examination in July 2013, the Veteran complained of ongoing lower back pain and daily flare-ups.  On physical examination, there was tenderness and guarding and muscle spasm severe enough to result in an abnormal spinal contour or abnormal gait.  



On range of motion testing, flexion was from 0 to greater than 90 degrees, extension was from 0 to 25 degrees, bilateral lateral flexion was from 0 to 25 degrees, and bilateral lateral rotation was from 0 to 20 degrees.  The combined range of motion was 205degrees (90+25+25+25+20+20=205).  After repetitive motion, flexion was limited to 80 degrees, extension was limited to 20 degrees, right lateral flexion was limited to 15 degrees, left lateral flexion was limited to 20 degrees, and bilateral lateral rotation remained at 20 degrees.  The combined range of motion was 170 degrees (80+20+15+15+20+20=170).

The VA examiner characterized the functional loss after repetitive motion as pain on movement and weakened movement.  The VA examiner stated that the symptoms of the service-connected lumbosacral strain were pain with movement and decreased range of motion, and that the symptoms attributable to the post-service disc herniation and radiculopathy include pain on straight leg raising and radicular symptoms.

Analysis

For a 20 percent rating under the General Rating Formula for the Spine the evidence must show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, where the combined range of motion of the thoracolumbar spine is less than 120 degrees; or, where there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Flexion to at least 80 degrees does not more nearly approximate or equate to flexion less than 60 degrees.  And a combined range of motion of either 205 degrees or 170 degrees does not more approximate or equate to a combined range of motion less than 120 degrees.  Additionally, there was no evidence of abnormal gait or abnormal spinal contour. 




And there was no objective neurological abnormality associated with lumbosacral strain. 

Additionally, there was no evidence of incapacitating episodes, namely, a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 2 weeks, but less than 4 weeks during a 12 month period; thus, the criteria for a rating higher than 10 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes have not been met.

For these reasons, the Board finds that the criteria for a rating higher than 10 percent for the lumbosacral strain have not been met from February 2009 to April 2014.

A Rating Higher than 20 percent from April 8, 2014

Evidence

On VA examination on April 2014, the Veteran complained of ongoing lower back pain with flare-ups of increased back pain.  The Veteran did not have a flare-up during the examination and the Veteran could not quantify the additional limitation himself.  

On physical examination, there was tenderness and guarding and muscle spasm not severe enough to result in an abnormal spinal contour or abnormal gait.  On range of motion testing, flexion was from 0 to 65 degrees, extension was from 0 to 20 degrees, bilateral lateral flexion was from 0 to 25 degrees, and bilateral lateral rotation was from 0 to 25 degrees.  The combined range of motion was 185 degrees (65+20+25+25+25+25=185).  After repetitive motion, flexion was limited to 45 degrees and extension was limited to 10 degrees.  There was no additional limitation of motion on bilateral lateral rotation and bilateral lateral rotation.  



The VA examiner stated that the functional loss after repetitive motion was due to pain on movement, disturbance of locomotion, weakened movement, and interference with sitting, standing, or weight-bearing.   The VA examiner stated the Veteran's post-service injury and subsequent development of degenerative joint disease, necessitating surgery in 2001, was unrelated to the service-connected lumbosacral strain. 

Analysis

For a rating higher than 20 percent under the General Rating Formula for the Spine the evidence must show forward flexion of the thoracolumbar spine to 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine. 

Forward flexion to 65 degrees with no evidence of ankylosis does not more nearly approximate or equate to flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

And there was no objective neurological abnormality associated with lumbosacral strain. 

Additionally, there was no evidence of incapacitating episodes, namely, a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 4 weeks, but less than 6 weeks during a 12 month period, and the criteria for a rating higher than 20 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes have not been met.

For these reasons, the Board finds that the criteria for a rating higher than 20 percent for lumbosacral strain from April 2014 have not been met. 





Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate. 

There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the disability levels and symptomatology, inasmuch as the Veteran's low back disability rating contemplates painful movement and limitation of motion.  Moreover, the rating criteria provide, in each instance, for higher disability ratings for increased symptoms.  In other words, the Veteran does not experience any symptomatology not already encompassed in the rating criteria, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 





Total Rating based on Individual Unemployability

During the appeal, the Veteran stated that he retired due to his age and length of service, not due to service-connected lumbosacral strain.  As the Veteran has not raised and the record does not reasonable raise the claim for a total disability rating based on individual unemployability, no further action is required.


ORDER

A compensable rating for lumbosacral strain before February 18, 2009, a rating higher than 10 percent from February 18, 2009, and a rating higher than 20 percent from April 8, 2014, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


